Exhibit 10.9
 
 
AMERICAN SURGICAL HOLDINGS, INC.


FORM OF STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT


American Surgical Holdings, Inc. (the “Company”), hereby grants to the Optionee
listed below (“Optionee”), an option (the “Option”) to purchase the number of
shares of the Company’s common stock, par value $0.001 per share (the “Stock”),
set forth below.  This option is subject to all of the terms and conditions as
set forth herein and in the Stock Option Agreement, which is incorporated herein
by reference.
 
Optionee:
 
___________________________________
Grant Date:
 
___________________________________
Exercise Price per Share:
 
$___________________ per share
Total Number of Underlying Shares of Stock:
 
___________________________________
Total Exercise Price:
 
$__________________________________
Expiration Date:
 
___________________________________
Type of Option:       Non-Qualified Stock Option Vesting Schedule:   Daily in
equal installments for a period of three years commencing on the Grant Date,
based on a 365-day year

 
The Exercise Price per Share is based on the closing price of the Company's
Stock on the Over-the-Counter Bulletin Board for the five business day
immediately preceding the date of the grant. The Company believes this Exercise
Price to be no less than the fair market value of a share of Stock as of the
Grant Date, determined in good faith in compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended.  However, there
is no guarantee that the Internal Revenue Service (the “IRS”) will agree with
the Company’s determination.  A subsequent IRS determination that the Exercise
Price per Share is less than such fair market value could result in adverse tax
consequences to the Optionee.  By signing below, the Optionee agrees that the
Company, its directors, officers and shareholders shall not be held liable for
any tax, penalty, interest or cost incurred by the Optionee as a result of such
determination by the IRS.  The Optionee is urged to consult with his or her own
tax advisor regarding the tax consequences of the Option, including the
application of Section 409A.
 
By his/her signature and the Company’s signature below, Optionee agrees to be
bound by the terms and conditions of the Stock Option Agreement attached
hereto.  Optionee has reviewed the Stock Option Agreement in its entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
option and fully understands all provisions of this Grant Notice and the Stock
Option Agreement.  Optionee agrees to notify the Company upon any change in the
residence address indicated below.
 
AMERICAN SURGICAL HOLDINGS, INC.:
 
OPTIONEE:
     
By:                                                                            
            
 
By:                                                               
     
Print Name:                                                               
 
Print Name:                                                                  
     
Title:                                                                          
         
Address:
10039 Bissonet, Suite #250                                         
Houston, Texas 77036-7852                                    
 
Address:
                                                                    
                                                                    

 
 
1

--------------------------------------------------------------------------------

 
 
AMERICAN SURGICAL HOLDINGS, INC.


STOCK OPTION AGREEMENT
 
Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this Stock
Option Agreement (this “Agreement”) is attached, American Surgical Holdings,
Inc. (the “Company”) has granted to the Optionee an option (the “Option”) to
purchase the number of shares of stock (the “Stock”) indicated in the Grant
Notice at the exercise price indicated in the Grant Notice. By signing the Grant
Notice, the Optionee: (a) acknowledges receipt of, and represents that the
Optionee has read and is familiar with the terms and conditions of, the Grant
Notice and this Agreement, (b) accepts the Option subject to all of the terms
and conditions of the Grant Notice and this Agreement, and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the Board
of Directors, or any committee appointed by the Board of Directors to administer
this Agreement or similar agreements (together, the “Board of Directors”), upon
any questions arising under the Grant Notice or this Agreement.  Unless
otherwise defined herein, capitalized terms shall have the meanings assigned to
such terms in the Grant Notice.
 
ARTICLE 1
 
GRANT OF OPTION
 
1.1 Grant of Option.  For good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to the Optionee the Option to purchase any part or all of an
aggregate of the number of shares of Stock set forth in the Grant Notice, upon
the terms and conditions set forth in this Agreement.  The Option shall be a
Non-Qualified Stock Option.  “Non-Qualified Stock Option” means an option which
is not an Incentive Stock Option.  For this purpose, “Incentive Stock Option”
shall mean an incentive stock option as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
1.2 Purchase Price.  The purchase price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge.
 
ARTICLE 2
 
PERIOD OF EXERCISABILITY
 
2.1 Commencement of Exercisability.  Subject to Section 4.1, the Option shall
become exercisable in such amounts and at such times as are set forth in the
Grant Notice.
 
2.2 Expiration of Option.  The Option may not be exercised to any extent by
anyone after the expiration of five years from the Grant Date.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
EXERCISE OF OPTION
 
3.1 Right to Exercise.  This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Grant Notice and with the
applicable provisions of this Agreement.
 
3.2 Partial Exercise.  The Option may be exercised in whole or in part at any
time prior to the time when the Option expires under Section 2.2.  The Company
shall not be required to issue fractional shares upon the exercise of the
Option.
 
3.3 Manner of Exercise.  The Option may be exercised solely by delivery to the
Secretary of the Company or the Secretary’s office of all of the following prior
to the time when the Option or such portion thereof expires under Section 2.2:
 
(a) An exercise notice in writing signed by the Optionee or the other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised.  Such notice shall be substantially in
the form attached as Exhibit A (the “Exercise Notice”); and
 
(b) Full payment (in cash or by check) for the shares with respect to which the
Option or portion thereof is exercised (unless Optionee elects to exercise this
Option as provided in Section 3.4 below); and
 
(c) Full payment to the Company (or other employer corporation) of all amounts
which, under federal, state or local law, it is required to withhold upon
exercise of this Option; and
 
(d) Execution by the Optionee of an Investor Rights Agreement and a Right of
First Refusal and Co-Sale Agreement; and
 
(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 3.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.
 
3.4 Net Issue Exercise.  In lieu of exercising this Option, Optionee may elect
to receive shares equal to the value of this Option (or the portion thereof
being exercised) by surrender of this Option at the principal office of the
Company, together with notice of such election in the form of Exhibit A hereto,
in which event the Company shall issue to Optionee a number of shares of Stock
computed using the following formula:
 
X
=
Y(A-B)
   
A



Where
X
=
The number of shares of Stock to be issued to Optionee.
 
Y
=
The number of shares of Stock purchasable under this Option (as adjusted to the
date of such calculation).
 
A
=
The “fair market value” of one share of the Company’s Stock, “fair market value”
meaning the closing sales price, or if no sales price, the average of the
closing bid and asked prices, of the Company’s Stock on the OTC Bulletin Board,
Nasdaq or any exchange on which the Stock is traded.
 
B
=
Exercise price per share of this Option (as adjusted to the date of such
calculation).

 
 
3

--------------------------------------------------------------------------------

 
 
3.5 Conditions to Issuance of Stock Certificates.  The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company.  Such shares shall be fully paid and
nonassessable.  The Company shall not be required to issue any shares of Stock
purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:
 
(a) The obtaining of any approval or other clearance from any state or federal
governmental agency or any other governmental regulatory body, which the Board
of Directors shall, in its absolute discretion, deem necessary or advisable;
 
(b) The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon exercise of the
Option;
 
(c) The admission of such shares to listing on all stock exchanges or market
systems on which such Stock is then listed; and
 
(d) The lapse of such reasonable period of time following the exercise of the
Option as the Board of Directors may from time to time establish for reasons of
administrative convenience.
 
THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED.  ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE
TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to the exercise of the Option, the Company may require the Optionee to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
 
3.6 Rights as Shareholder.  The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
such shares shall have been issued by the Company to such holder.
 
 
4

--------------------------------------------------------------------------------

 
 
3.7 Termination of Option.
 
(a) Unless otherwise expressly provided in this Agreement, the unexercised but
vested portion of the Option shall automatically and without notice immediately
terminate and become forfeited, null and void at the time of the earliest to
occur of the following:
 
(i) On the date on which the Optionee’s service with the Company, in all
capacities, is terminated for any reason other than as a result of (A)
termination of employment without cause or voluntary separation from the Company
by an employee or director for reasons other than as set forth in this Section
3.7; (B) retirement on or after attaining the age of 65; (C) early retirement
with approval of the Board; (D) disability within the meaning of Section
22(e)(3) of the Internal Revenue Code;  or (E) death; or
 
(ii) Ninety days from the date on which the Optionee’s service with the Company
is terminated as a result of an event described in Section 3.7(a)(i)(A); or
 
(iii) Two years from the date on which the Optionee's service with the Company
is terminated as a result of (A) retirement on or after attaining the age of 65;
(B) early retirement with approval of the Board; (C) disability within the
meaning of Section 22(e)(3) of the Internal Revenue Code;  or (D) death.
 
(b) Upon the Optionee’s termination of service as described in this Section 3.7,
or otherwise, any portion of the Option not previously vested or not yet
exercisable shall be immediately canceled.
 
ARTICLE 4
 
OTHER PROVISIONS
 
4.1 Administration.  The Board of Directors shall have the power to interpret
this Agreement.  All actions taken and all interpretations and determinations
made by the Board of Directors in good faith shall be final and binding upon the
Optionee, the Company and all other interested persons.  No member of the Board
of Directors shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement or the
Option.  In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Board of Directors under this
Agreement.  The Optionee hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board of Directors upon any questions
arising under this Agreement or the Grant Notice or the Option.  To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to applicable laws, rules and regulations.
 
4.2 Option and Stock Not Transferable.
 
(a) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution unless and until the
Option has been exercised, or the shares underlying such Option have been
issued, and all restrictions applicable to such shares have lapsed.  Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of the Optionee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) During the lifetime of the Optionee, only the Optionee may exercise the
Option or any portion thereof.  After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 2.2, be exercised by the Optionee’s beneficiary.  If
no beneficiary has been designated or survives the Optionee, the Option may be
exercised by the person entitled to such exercise pursuant to the Optionee’s
will or the laws of descent and distribution.
 
(c) Any transfer or sale of the Stock following exercise of the Option is
subject to restrictions on transfer imposed by any applicable state and federal
securities laws.  Any transfer or attempted transfer of any of the Stock not in
accordance with the terms of this Agreement shall be void and the Company may
enforce the terms of this Agreement by stop transfer instructions or similar
actions by the Company and its agents or designees.
 
4.3 Restrictive Legends and Stop-Transfer Orders.
 
(a) The Optionee understands and agrees that, the Board of Directors may require
a restrictive legend or legends, to be embossed or imprinted on any
certificate(s) evidencing ownership of the Stock following exercise of the
Option, summarizing the restrictions set forth in Section 4.10 or that the Board
of Directors may deem necessary or advisable to assure compliance with this
Agreement or any law or regulation.
 
(b) The Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
 
(c) The Company shall not be required:  (i) to transfer on its books any shares
of Stock that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such shares of Stock
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.
 
4.4 Stock to Be Reserved.  The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.
 
4.5 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to the Optionee shall be addressed to the
Optionee at the address given beneath the Optionee’s signature on the Grant
Notice.  By a notice given pursuant to this Section 4.5, either party may
hereafter designate a different address for notices to be given to that
party.  Any notice which is required to be given to the Optionee shall, if the
Optionee is then deceased, be given to the Optionee’s designated beneficiary if
any, or the person otherwise entitled to exercise his or her Option pursuant to
this Agreement by written notice under this Section 4.5.  Any notice shall be
deemed duly given when sent via email or enclosed in a properly sealed envelope
or wrapper addressed as aforesaid and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
 
 
6

--------------------------------------------------------------------------------

 
 
4.6 Change of Control.  Just prior to and in connection with a Change of Control
(as hereinafter defined), all unvested Options granted hereby shall vest, and
the Board of Directors may:
 
(a) Require the Optionee to exercise all of the Options represented hereby, and
require the Optionee to sell all of the Stock issued pursuant to such exercise
to the Acquiring Person;
 
(b) Require the Option be exercised within a set period of time after which the
Options will be cancelled, and be null and void; or
 
(c) Require the Optionee to accept the net value of the Option (the fair market
value less the exercise price) in exchange for the cancellation of this Option.
 
(d) For purposes of this Section 4.6, “Change of Control” means (i) the
acquisition by any person or group (as that term is defined in the Securities
Act (as hereinafter defined), and the rules promulgated pursuant to that act) in
a single transaction or a series of transactions of 30% or more in voting power
of the outstanding stock of the Company; (ii) a sale of all or substantially all
of the assets of the Company; (iii) a merger, consolidation or reorganization
involving the Company, following which the current shareholders of the Company
as of the Date of Grant (the "Current Shareholders") will not have voting power
with respect to at least 50% of the voting securities entitled to vote generally
in the election of directors of the surviving entity; or (iv) the consummation
of a sale by the Current Shareholders to a third party (an “Acquiring Party”) of
some or all of the shares of Common Stock held by the Current Shareholders,
which sale results in the Current Shareholders having voting power with respect
to less than 50% of the voting securities entitled to vote in the election of
directors of the Company.
 
4.7 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
4.8 Governing Law.  This Agreement shall be administered, interpreted and
enforced under the laws of the State of Delaware without regard to conflicts of
laws thereof.
 
4.9 Amendments.  This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by the Optionee or such other person
as may be permitted to exercise the Option pursuant to this Agreement and by a
duly authorized representative of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
4.10 Optionee Representations.  The Optionee hereby makes the following
certifications, representations and covenants with respect to the Stock and the
Option:
 
(a) The Option and all Stock purchased upon the exercise hereof, unless
registered at the time of purchase under the Securities Act of 1933, as amended
(the “Securities Act”), will be issued in reliance on exemptions from
registration under the Securities Act and cannot be sold or transferred unless
such sale or transfer is registered under the Securities Act and applicable
state securities laws or meets the requirements of an exemption therefrom, in
the opinion of counsel to the Company.  The Company may place an appropriate
restrictive legend on the certificate or certificates evidencing such Stock
summarizing these restrictions
 
(b) Optionee has a preexisting personal or business relationship with the
Company and has such knowledge and experience in financial and business matters
so that the Optionee is capable of evaluating the merits and risks of its
investment in the Company.  Optionee is aware of the Company’s business affairs
and financial condition and has acquired sufficient information about the
Company to reach an informed and knowledgeable decision to acquire the Option
and the Stock.  Optionee is acquiring the Option, and will acquire the Stock
upon the exercise of the Option, for investment for Optionee’s own account only
and not with a view to, or for resale in connection with, any “distribution”
thereof.
 
(c) Optionee acknowledges and understands that the Option and the Stock to be
issued upon exercise of the Option constitute “restricted securities” under the
Securities Act and have not been registered under the Securities Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of Optionee’s investment intent as expressed
herein.  Optionee understands that the Option and the Stock, in the event
Optionee exercises the Option, must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  Optionee further acknowledges and understands that
the Company is under no obligation to register the Option or the
Stock.  Optionee understands that the certificate evidencing the Stock following
the exercise of the Option will be imprinted with a legend which prohibits the
transfer of the Stock unless they are registered or such registration is not
required in the opinion of counsel satisfactory to the Company and any other
legend required under applicable state securities laws.
 
(d) Optionee is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permit limited public resale of “restricted
securities” acquired, directly or indirectly from the issuer thereof, in a
non-public offering subject to the satisfaction of certain conditions.  Rule 144
requires the resale to occur not less than one year after the later of the date
the securities were sold by the Company or the date the securities were sold by
an affiliate of the Company, within the meaning of Rule 144; and, in the case of
acquisition of the securities by an affiliate, or by a non-affiliate who
subsequently holds the securities less than two years, the satisfaction of the
following:  (i) the resale must be made through a broker in an unsolicited
“broker’s transaction” or in transactions directly with a market maker (as said
term is defined under the Exchange Act 0f 1934, as amended); and, in the case of
an affiliate, (ii) the availability of certain public information about the
Company, (iii) the amount of securities being sold during any three month period
not exceeding the limitations specified in Rule 144(e), and (iv) the timely
filing of a Form 144, if applicable.
 
 
8

--------------------------------------------------------------------------------

 
 
(e) Optionee further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own
risk.  Optionee understands that no assurances can be given that any such other
registration exemption will be available in such event.
 
(f) The Company shall not be obligated to issue any shares of Stock pursuant to
this Agreement if such sale or issuance, in the opinion of the Company or the
Company’s counsel, might constitute a violation by the Company of any provision
of law, including without limitation the provisions of the Securities Act.  The
Company shall not be obligated to take any affirmative action in order to cause
the grant or exercise of this Option or the issuance or sale of any shares of
Stock pursuant hereto to comply with any law.
 
(g) If requested by the Company or any representative of the underwriters in
connection with any registration of the offering of the Common Stock of the
Company under the Securities Act, the Optionee shall not sell or otherwise
transfer the Shares for a set period of time following the effective date of a
registration statement filed under the Securities Act.  The Company may impose
stop-transfer instructions with respect to the Stock subject to the foregoing
restrictions until the end of such period.
 
4.11 Tax Consultation.  Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s receipt of the Option and purchase or
disposition of the Stock.  OPTIONEE WILL CONSULT WITH ANY TAX CONSULTANTS
OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE
STOCK. OPTIONEE IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.
 
4.12 Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.
 
4.13 Non-Guarantee of Employment.  Nothing in this Agreement shall confer upon
Optionee any right to continued employment with the Company, if applicable, or
interfere in any way with the right of the Company to terminate the employment
of the Optionee at any time.
 
4.14 Entire Agreement.  The Grant Notice and any Exercise Notice is incorporated
herein by reference.  This Agreement, the Grant Notice and the Exercise Notice
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Optionee with respect
to the subject matter hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TO GRANT NOTICE AND STOCK OPTION AGREEMENT
 
FORM OF EXERCISE NOTICE
 


Effective as of today, ___________, _____, the undersigned (“Optionee”) hereby
elects to exercise Optionee’s option to purchase _________ shares of the common
stock (the “Stock”) of American Surgical Holdings, Inc. (the “Company”) under
and pursuant to the Grant Notice and Stock Option Agreement dated
[_____________, _____], (the “Option Agreement”).  Capitalized terms used herein
without definition shall have the meanings given in the Option Agreement.
 
Grant Date:
 
____________________
Number of Shares of  Stock as to which Option is Exercised:
 
____________________
Exercise Price per Share:
 
$____
Total Exercise Price:
 
$____________
Certificate to be issued in name of:
   
Payment of Total Exercise Price: delivered herewith:
 
£ Delivery herewith of $____________ (Representing the full Exercise Price for
the Stock, as well as any applicable withholding tax) in cash or by check
£ Net Issue Exercise pursuant to Section 3.4
Type of Option:       Non-Qualified Stock Option



                                                                       




 
OPTIONEE:
                                     
Print Name:                          
 
Address:
 
                                 
                                 
                                 

 
 
10


 